DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 August 2020 has been entered in light of the RCE filed 30 September 2020. 
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
In the response filed 31 August 2020, Applicant argues Chandran’959 in view of Goto’929 in view of Arkans’559 in view of Kane’531 fail to teach a step of detecting and regulating the body core temperature, as recited in amended claim 19. 
measuring core temperature at paragraph [0078] and regulating the temperature of the limb at paragraph [0011]. As such, Kane’531 fails to disclose a step of regulating the core temperature, as required by amended claim 19. 
This argument is persuasive. Upon further search and consideration, new references is relied upon to teach this step. 
Claim 38 was amended similarly. Hargens’910 and Kane’531 were relied upon for teachings related to temperature in this rejection. Kane’531 is overcome for the reasons outlined with respect to claim 19 above. 
Applicant argues Hargens’910 teaches using temperature controlled air to fill a pressure applier on a limb (paragraphs [0026], [0027], [0034]), but fails to teach a step of regulating the a patient’s core temperature. This argument is persuasive. Upon further search and consideration, new references is relied upon to teach this step.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
28 recites the limitation "the at least one sensor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19-21, 25-35 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chandran (US Patent 7,207,959) in view of Goto et al. (US Patent Application 2002/0151929) in view of Arkans (US Patent 6,007,559) in view of Borders et al. (US Patent 6,149,674) and Kane et al. (US Patent Application 2008/0132976). 
Claim 19, 20, 28: Chandran’959 teaches a method that includes providing an apparatus that includes a pressure cuff (38 and 40) for a leg (20) having a pressure increasing means and pressure reducing means (24; column 6, lines 23-42) and a control device (26) such that the pressure in the pressure cuff is continuously controllable via the pressure increasing means and pressure reducing means (column 6, lines 42-63). 
Chandran’959 teaches coupling the pressure cuff to the leg of the patient (Figure 1), and inflating the pressure cuff in response to a feedback signal from a sensor (34) (column 5, lines 15-37) to sequentially apply pressure to the leg at a plurality of locations to form a compression pressure wave based on the feedback signal to displace peripheral blood volume with in the patient to the intrathoracic blood volume (column 6, lines 43-54). 

	Chandran’959 fails to teach the step of measuring the blood pressure and forming the compression pressure wave based on the measured blood pressure. 
	Like Chandran’959, Goto’929 teaches a method of preventing deep vein thrombosis by using a pressure cuff to apply sequential pressure to a limb to maintain blood flow (paragraph [0002]). Goto’929 teaches it is known to measure the blood pressure of the patient (via “BP determining means” 50; paragraph [0057]) and apply a pressure via the pressure cuff based on this measured blood pressure (paragraph [0058]) because it is desirable to apply a higher blood-flow promoting pressure to a patient who has a higher blood pressure value and this method ensures sufficient pressure is applied to patient to promote blood flow (paragraph [0058]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method taught by Chandra’959 such that the pressure is applied to the patient’s limb based on the patient’s measured blood pressure, as taught by Goto’929, in order to provide the stated advantages. 
	Chandran’959 fails to teach this method is performed over the course of an operation. 
	Chandran’959 is directed towards a method of preventing lower extremity deep vein thrombosis. Like Chandran’959, Arkans’559 is directed towards a vascular assist device to prevent deep vein thrombosis (column 2, lines 55-68) that includes applying a 
	Chandran’959 fails to teach a step of continuously detecting and regulating the body core temperature. 
	Like Chandran’959, Borders’674 is directed towards a device (10) for applying sequential pressure to a limb (via 10; column 1, lines 30-34) in order to aid in promoting blood flow through a patient (“vasodilating”, column 1, lines 30-31). 
Borders’674 teaches this procedure is performed during surgery (column 1, lines 7-10). 
Borders’674 teaches a step of measuring a patient’s body core temperature (column 5, lines 45-59) and using the measurement to regulate the patient’s body core temperature (column 6, line 50 to column 7, line 3). Borders’674 teaches coupling a temperature sensor to the limb of a patient (column 5, lines 45-59) such that the temperature sensor is communicatively coupled to the pressure cuff (20) (via controller 84 – see column 5, lines 50-55 and 35-39).
Borders’674 fails to disclose a specific advantage to this procedure beyond temperature regulation as an advantage of its own. 

In light of these teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method taught by Chandran’959, by performing a step of measuring and regulating core body temperature of a patient, as taught by Borders’674, in order to provide the advantage of aiding a patient in regulating their temperature when the temperature regulatory system is compromised in order to prevent thermal maladies, as taught by Kane’976. 
Claim 21: Chandran’959 further teaches acquiring a volume responsiveness parameter (column 5, lines 23 to column 6, lines 4), determining cardiac output (column 5, lines 31-37, 51-56 and 65 to column 6, line 4), and modifying the compression pressure in order to manage cardiac output (column 6, lines 5-23). 
	Claim 25: Borders’674 teaches controlling the temperature of air or fluid introduced or removed from a pressure segment (20)	in order to control body temperature (column 4, lines 36-49). 
Claims 26, 27: Chandran’959 teaches the pressure cuff is pneumatically controllable (i.e. with a fluid or gas supplied to/drawn from the pressure cuff) (column 6, lines 23-26). 	

	Claim 30: Chandran’959 teaches regulating the compression pressure according to a pressure pattern over time with the control device (26) (column 5, lines 1-22). 
	Claim 31: Chandran’959 teaches regulating the applied pressure between the venous pressure and the arterial pressure in the leg with a regulating device (column 4, lines 35-68 and column 6, lines 43-63). 
	Claim 32: Chandran’959 teaches controlling a pump which introduces or releases a fluid via the pressure increasing and pressure decreasing means into and out of the pressure cuff (column 5, lines 1-22). 
	Claim 33: Chandran’959 teaches the pressure cuff (38 and 40) includes access for a region of the patient (column 7, lines 29-42). 
	Claim 34: Chandran’959 teaches the pressure cuff pumps blood peristaltically with oscillating superposition from periphery to center (column 6, lines 48-50, column 7, lines 52-59 and column 8, lines 55-58). 
	Claim 35: Chandran’959 teaches controlling intrathoracic blood volume by executing a pre-selectable compression pressure pattern in a pre-selectable time period in pre-selectable pressure segments (column 4, lines 35-49, column 6, lines 5-23 and column 7, lines 60 to column 8, line 51). 
	Claim 37: Chandran’959 teaches adjusting the pressure based on the signal values from a sensor (column 5, lines 15-22). 
 Claims 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chandran’959 in view of Goto’929 in view of Arkans’559 in view of Borders’674 and Kane’976, as applied to claim 19, further in view of Barak (US Patent Application 2008/0103397).
Claim 22: Chandran’959, as modified, teaches the limitations of claim 22 except for explicitly disclosing the pressure cuff is configured for at least two extremities. 
Like Chandran’959, Barak’397 is directed towards a similar pressure cuff (1) applied to an extremity for the purpose of preventing deep vein thrombosis (paragraphs [0023], [0024]). Barak’397 teaches it is known to provide such a pressure cuff on two or more limbs simultaneously (paragraph [0021]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Chandran’959 by providing the pressure cuff on at least two limbs, as taught by Barak’397, in order to provide the advantage of preventing deep vein thrombosis in more than one limb. 
Claim 23: Chandran’959, as modified, teaches the limitations of claim 23 including that the pressure cuff can consist of sequential compression component, which is known to include multiple pressure segments. 
Further, like Chandran’959, Barak’397 is directed towards a similar pressure cuff (1) applied to an extremity for the purpose of preventing deep vein thrombosis (paragraphs [0023], [0024]). Barak’397 teaches the pressure cuff (1) includes multiple pressure segments (2) which are independently controllable (paragraph [0036]) in order to aid in effectively treating deep vein thrombosis. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Chandran’959 with the pressure segments of Barak’397 in order to provide more effective treatment of deep vein thrombosis. 

Like Chandran’959, Barak’397 is directed towards a similar pressure cuff (1) applied to an extremity for the purpose of preventing deep vein thrombosis (paragraphs [0023], [0024]). Barak’397 teaches it is known to provide such a pressure cuff on two or more limbs simultaneously and to cover the feet (Figure 1 and paragraph [0021]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Chandran’959 by providing the pressure cuff on at least two limbs and cover the feet, as taught by Barak’397, in order to provide the advantage of preventing deep vein thrombosis in more than one limb. 
Claims 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chandran’959 in view of Goto’929 in view of Arkans’559 in view of Borders’674 and Kane’976, as applied to claim 19, further in view of of McEwen et al. (US Patent Application 2006/0253150).
Claim 36: Chandran’959 in view of Arkans’559 teaches the limitations of claim 36 except for a display monitor. 
McEwen’150 teaches a pressure device (10) having a control device (6; paragraphs [0021], [0022]). McEwen’150 teaches that it is known to connect the control device with a monitor (28) for the purpose of displaying information for the user. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Chandran’959, with a display monitor, as taught by McEwen'150, in order to provide the stated advantages. 
Claims 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chandran’959 in view of Goto’929 in view of Arkans’559 in view of Egger (US Patent 7,384,379) in view of Borders’674 and Kane’976.
Claim 38: Chandran’959 teaches a method that includes providing an apparatus that includes a pressure cuff (38 and 40) for a leg (20) having a pressure increasing means and pressure reducing means (24; column 6, lines 23-42) and a control device (26) such that the pressure in the pressure cuff is continuously controllable via the pressure increasing means and pressure reducing means (column 6, lines 42-63). 
Chandran’959 teaches coupling the pressure cuff to the leg of the patient (Figure 1), and inflating the pressure cuff in response to a feedback signal from a sensor (34) (column 5, lines 15-37) to sequentially apply pressure to the leg at a plurality of locations to form a compression pressure wave based on the feedback signal to displace peripheral blood volume with in the patient to the intrathoracic blood volume (column 6, lines 43-54). 
	Chandran’959 teaches the applied compression pressure is above a venous pressure but always below an arterial pressure in the leg (column 4, lines 59-67 and column 6, lines 14-22 and maintain the pressure such that arterial perfusion in the leg is not blocked (column 4, lines 59-67). 
Chandran’959 further teaches acquiring a volume responsiveness parameter (column 5, lines 23 to column 6, lines 4), determining cardiac output (column 5, lines 31-37, 51-56 and 65 to column 6, line 4), and modifying the compression pressure in order to manage cardiac output (column 6, lines 5-23). 

	Like Chandran’959, Goto’929 teaches a method of preventing deep vein thrombosis by using a pressure cuff to apply sequential pressure to a limb to maintain blood flow (paragraph [0002]). Goto’929 teaches it is known to measure the blood pressure of the patient (via “BP determining means” 50; paragraph [0057]) and apply a pressure via the pressure cuff based on this measured blood pressure (paragraph [0058]) because it is desirable to apply a higher blood-flow promoting pressure to a patient who has a higher blood pressure value and this method ensures sufficient pressure is applied to patient to promote blood flow (paragraph [0058]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method taught by Chandra’959 such that the pressure is applied to the patient’s limb based on the patient’s measured blood pressure, as taught by Goto’929, in order to provide the stated advantages. 
	Chandran’959 fails to teach this method is performed over the course of an operation. 
	Chandran’959 is directed towards a method of preventing lower extremity deep vein thrombosis. Like Chandran’959, Arkans’559 is directed towards a vascular assist device to prevent deep vein thrombosis (column 2, lines 55-68) that includes applying a pressure cuff (21) to a patient and maintain a pressure with a control device (22). Arkans’559 teaches using this device on a patient before, during or after surgery depending on the patient’s needs (column 10, lines 47-56). It is well known that surgery is a risk factor for deep vein thrombosis (column 1, lines 10-27). In light of this, it would 
Chandran’959 fails to disclose conditioning the pressure cuff via a humidity conditioning device such that the humidity of the pressure cuff is regulated. 
Egger’379 is directed towards an inflatable cuff worn by a patient (Figure 2). Eggers’379 discloses providing this cuff with a temperature and humidity control means in order to keep the temperature and humidity at desired levels (column 6, lines 30-35). It would have been obvious to one of ordinary skill in the art to modify the device taught by Chandran’959 with a humidity control device, as taught by Eggers’379, in order to keep the humidity levels at a desired level to maintain the comfort of the patient. 
Chandran’959 fails to teach a step of continuously detecting and regulating the body core temperature. 
	Like Chandran’959, Borders’674 is directed towards a device (10) for applying sequential pressure to a limb (via 10; column 1, lines 30-34) in order to aid in promoting blood flow through a patient (“vasodilating”, column 1, lines 30-31). 
Borders’674 teaches this procedure is performed during surgery (column 1, lines 7-10). 
Borders’674 teaches a step of measuring a patient’s body core temperature (column 5, lines 45-59) and using the measurement to regulate the patient’s body core temperature (column 6, line 50 to column 7, line 3). Borders’674 teaches coupling a temperature sensor to the limb of a patient (column 5, lines 45-59) such that the 
Borders’674 fails to disclose a specific advantage to this procedure beyond temperature regulation as an advantage of its own. 
Kane’976 teaches it is old and well known that, during surgery, a patient’s temperature regulatory system is compromised and this can lead to a patient losing the ability to conserve body heat (paragraph [0010]). Kane’976 teaches it is known to regulate body temperature in order to prevent thermal maladies (such as hypothermia) and prevent deep vein thrombosis, pulmonary embolism and other diseases that arise from a compromised thermal regulator system (paragraph [0017]). 
In light of these teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Chandran’959, by performing a step of measuring and regulating core body temperature of a patient, as taught by Borders’674, in order to provide the advantage of aiding a patient in regulating their temperature when the temperature regulatory system is compromised in order to prevent thermal maladies, as taught by Kane’976. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208.  The examiner can normally be reached on Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        26 February 2021

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771